Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 9, 1987, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to support the conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We further find that trial court did not improvidently exercise its discretion in discharging a juror whose wife had contacted the court and indicated that the juror was in Pittsburgh, making funeral arrangements for a relative, and was uncertain when he would return (see, People v Page, 72 NY2d 69; People v Polhill, 140 AD2d 462).
*712We have considered the defendant’s remaining contentions, including his challenge to the propriety of the sentence, and find them to be without merit. Mangano, J. P., Eiber, Sullivan and Balletta, JJ., concur.